              Case 2:19-cr-00210-RAJ Document 38 Filed 04/15/20 Page 1 of 2




 1                                                                       The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9 UNITED STATES OF AMERICA,
10                                                         NO. CR19-210RAJ
                                    Plaintiff,
11                                                         ORDER CONTINUING
                            v.                             TRIAL DATE
12
13
   ALLAN B. THOMAS, and JOANN E.
14
   THOMAS,
15                     Defendants.
16
17         Having considered the record and the Government’s April 6, 2020 motion, and the
18 Coronavirus General Orders that have been entered in the Western District of Washington,
19 the Court FINDS that trial in this case cannot proceed on the currently scheduled date of
20 May 11, 2020. For the reasons detailed in the Government’s motion, the ends of justice
21 served by granting a continuance outweigh the best interests of the public and the defendants
22 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(i), (iv).
23         IT IS THEREFORE ORDERED that the Government’s motion to continue the trial
24 date and other dates (Dkt. #37) is GRANTED.
25         The trial date of May 11, 2020, is hereby VACATED.
26         Trial is now SCHEDULED to begin on November 2, 2020, at 9:00 a.m.
27         IT IS FURTHER ORDERED that all pretrial motions, including motions in limine,
28 shall be filed no later than October 1, 2020.

     ORDER CONTINUING TRIAL DATE – 1                                             UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     United States v. Allan B. Thomas and Joann E. Thomas, CR19-210RAJ
                                                                               SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
              Case 2:19-cr-00210-RAJ Document 38 Filed 04/15/20 Page 2 of 2




1          IT IS FURTHER ORDERED that the time between the date of the filing of the
2 Government’s motion and the new trial date specified above, is excluded in computing the
3 time within which trial must commence because the ends of justice served by granting this
4 continuance outweigh the best interest of the public and the defendants in a speedy trial.
5 18 U.S.C. § 3161(h)(7)(A). Failure to grant this continuance would likely make trial
6 impossible and result in a miscarriage of justice, and would deny counsel for the defendants
7 and government counsel the reasonable time necessary for effective preparation, taking into
8 account the exercise of due diligence. Id. § (B)(i), (iv).
9          DATED this 15th day of April, 2020.
10
11                                                          A
12                                                          The Honorable Richard A. Jones
13                                                          United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER CONTINUING TRIAL DATE – 2                                           UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     United States v. Allan B. Thomas and Joann E. Thomas, CR19-210RAJ
                                                                             SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
